Citation Nr: 1020398	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-39 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel





INTRODUCTION

The Veteran served on active duty from May 1971 to December 
1973.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The Veteran provided testimony at a July 2008 RO hearing.  A 
transcript of the hearing is associated with the claims file.

Pursuant to his request, the Veteran was scheduled for a 
Board hearing in Washington, D.C. in April 2010; however, he 
failed to report for that hearing.  As he has not provided 
cause for his failure to appear or requested another hearing, 
the Veteran's hearing request is deemed withdrawn and the 
Board will proceed with its review on the present record.  
See 38 C.F.R. § 20.702 (d),(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At a July 2008 RO hearing, and in a letter to the RO dated in 
January 2006, Ada M. Fisher, MD, MPH, opined that the 
Veteran's diabetes and hepatitis were related to his period 
of active service.   In the January 2006 RO letter Dr. Fisher 
attributed the Veteran's diabetes and hepatitis to in-service 
drug abuse; while at the July 2008 RO hearing Dr. Fisher 
opined that the Veteran contracted hepatitis as a result of 
his in-service duties as a dental technician, resulting in 
significant exposure to dental patients' blood, causing him 
to acquire hepatitis and resulting in damage to his liver and 
pancreas, which in turn caused his diabetes.  

The medical opinion provided by Dr. Fisher at the Veteran's 
July 2008 hearing is competent evidence indicating that the 
Veteran's current hepatitis and diabetes may be related to 
his exposure to blood during active service and clinical 
findings contained in the service treatment records, but does 
not contain sufficient detail and explanation for the Board 
to make a decision on the claims on appeal.  The Board 
therefore finds that a VA examination and opinion is required 
for resolution of this appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2).

At the Veteran's July 2008 RO hearing the Veteran and Dr. 
Fisher described approximately four periods of in-service 
hospitalization.  Dr. Fisher expressed the view that the 
periods of hospitalization were inadequately documented.  
(See July 2008 hearing transcript, page 6.)  The Veteran 
should be requested to provide the approximate dates of each 
in-service hospitalization and the conditions for which he 
was hospitalized.   If claimed periods of in-service 
hospitalization are adequately identified, the RO/AMC should 
seek to obtain the records of in-service hospitalization.  
See 38 U.S.C.A. § 5103A(c). 

There are indications in the record that the Veteran has 
applied for or is receiving Social Security Administration 
(SSA) disability benefits.  (See, e.g., Veteran's application 
for VA pension received in January 2003, page 10.)  The 
RO/AMC should contact the Veteran and ascertain whether the 
Veteran's SSA records may be relevant to his claims for 
service connection for hepatitis and diabetes.  If so, the RO 
should seek to obtain the records from the SSA.  See Golz v. 
Shinseki, 530 F.3d 1317 (Fed. Cir. 2010) (holding that Court 
of Appeals for Veterans Claims correctly determined that 
Veteran's medical records used to determine his eligibility 
for SSA benefits were not relevant to VA determination 
regarding service connection for PTSD, and that VA was thus 
not required to assist veteran in obtaining records from 
SSA).

An RO note attached to a May 2006 authorization from the 
Veteran to release medical information indicates that the RO 
would not seek to obtain certain VA treatment records of 
treatment from 1978 forward for the reason that the records 
were for the treatment of drug and alcohol addiction, which 
was indicated by the RO to be due to misconduct.  It appears 
reasonably likely to the Board that such records may contain 
information relevant to the onset of hepatitis and diabetes.  
A great number of VA treatment records were subsequently 
obtained; however, the Board cannot ascertain whether these 
records include all records identified in the May 2006 
release for medical information.  The RO/AMC should ensure 
that all reasonably identified and potentially relevant 
records of medical treatment are obtained and associated with 
the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA 
treatment records are considered to be constructively 
contained in the claims folder and must be obtained before a 
final decision is rendered).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the 
approximate time frames and locations for 
all in-service hospitalizations, and the 
conditions for which he was hospitalized.  
Contact all necessary service department 
records depositories to obtain any 
identified records of hospitalization that 
are not currently associated with the 
claims file.

2.  Request the Veteran to identify all 
treatment providers for conditions 
relevant to hepatitis and diabetes from 
the date of discharge from active service 
in December 1973 through the present time.

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should seek to obtain 
all records of treatment that are not 
currently associated with the claims file 
from each health care provider the Veteran 
identifies.  

In so doing, the RO should ensure that all 
VA records of treatment identified in an 
authorization for release of medical 
information, received from the Veteran in 
May 2006, have been obtained and associated 
with the claims file.  A note stapled to the 
authorization for release of information 
indicates that the records were not being 
sought because they were related to a 
condition due to the Veteran's misconduct; 
it is not currently clear to the Board 
whether all such records were subsequently 
sought and obtained.  

The Veteran should also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own 
and submit them to the RO.

3.  Contact the Veteran for the purpose of 
ascertaining whether he has applied for or 
is receiving Social Security Administration 
(SSA) disability benefits, and, if so, 
whether his SSA records may be relevant to 
his claims for service connection for 
hepatitis and diabetes.  

If there is indication that the records in 
the possession of SSA may be relevant, 
contact the SSA and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative decisions 
(favorable or unfavorable) and the medical 
records upon which the decisions were 
based. 
  
4.  Once all available medical records 
have been received, make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded a VA 
examination with a clinician of 
appropriate expertise for the purpose of 
determining 1) whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that the 
Veteran has current hepatitis that began 
during service or is related to any 
incident of service; and 2) whether it is 
at least as likely as not (whether there 
is a 50 percent or greater probability) 
that the Veteran has current diabetes that 
began during service or within one year 
after discharge from service, or is 
related to any incident of service.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include the service treatment 
records, relevant post-service records of 
treatment and examination, and the medical 
opinions provided by Ada M. Fisher, MD, by a 
letter dated in January 2006 and under oath 
at an RO hearing in July 2008.
 
For the Veteran's diabetes and hepatitis, 
the examiner should describe the nature and 
proper diagnosis of each condition found 
upon examination.  A distinction should be 
made between hepatitis A, B, and/or C, and 
Diabetes Type I or Type II, with an 
explanation for any such distinction.

If hepatitis is diagnosed, the examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that hepatitis began during 
service (see vague symptoms for which the 
Veteran reported being treated in service, 
July 2008 hearing transcript, page 5) or is 
related to any incident of service, 
including either exposure to blood or other 
bodily fluids as a result of in-service 
duties as a dental technician, or as a 
result of in-service drug use.  

Additionally, if diabetes is diagnosed, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that diabetes began during service, had its 
onset within one year after discharge from 
service, or is related to any incident of 
service.
 
The examiner is requested to provide a 
complete rationale for his or her opinions, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

If the examiner disagrees with the medical 
opinions provided by Dr. Fisher by letter 
in January 2006 or by hearing testimony in 
July 2008, he or she should provide an 
explanation for his or her disagreement.

If any requested medical opinion cannot be 
provided without resort to pure 
speculation, the examiner should so state.  
However, any such determination must be 
supported by a complete rationale.

5.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



